COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


LANDON TRACY ARCHER SUMMERS
                                                 MEMORANDUM OPINION *
v.   Record No. 2669-97-4                            PER CURIAM
                                                  NOVEMBER 10, 1998
MARCIA LEE BROWN SUMMERS


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Gerald Bruce Lee, Judge

           (Dr. Landon Summers, pro se, on briefs).
           (David E. Roop, Jr.; Condo & Masterman, on
           brief), for appellee.



     Landon Tracy Archer Summers (father) appeals the decision of

the circuit court awarding Marcia Lee Brown Summers (mother)

permanent custody of the parties' two children. 1     Father contends

that the trial court erred by (1) erroneously entering a final

order for a Motion for Custody Pendente Lite prior to entry of a

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Our review of the record does not disclose any notice of
appeal filed in Chancery No. 147468, which is the case in which
the trial court issued its ruling on permanent custody. Father
filed a separate appeal of the trial court's pendente lite
support order entered in Chancery No. 149903. That appeal was
dismissed for lack of appellate jurisdiction. See Summers v.
Summers, Record No. 2826-97-4 (Va. Ct. App. July 6, 1998).
Father filed an Amended Notice of Appeal on January 14, 1998,
also in Chancery No. 149903, purporting to be an appeal of the
court's final custody order of December 18, 1997. Mother
conceded that father filed a notice of appeal of the December 18,
1997 custody order. Therefore, under these circumstances, we do
not find that father's failure to properly caption the notice of
appeal mandates dismissal of his appeal. See Carlton v. Paxton,
14 Va. App. 105, 109-11, 415 S.E.2d 600, 602-03, aff'd on reh'g
en banc, 15 Va. App. 265, 422 S.E.2d 423 (1992).
divorce decree; (2) failing to implement the recommendations of a

custody evaluator; (3) changing joint custody to sole custody;

and (4) failing to consider the best interests of the children.

Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.       Accordingly, we summarily

affirm the decision of the trial court.       See Rule 5A:27.

     On appeal, we review the evidence in the light most

favorable to mother as the prevailing party below.       See Peple v.
Peple, 5 Va. App. 414, 422, 364 S.E.2d 232, 237 (1988).         "The

trial court's decision, when based upon an ore tenus hearing, is

entitled to great weight and will not be disturbed unless plainly

wrong or without evidence to support it."       Venable v. Venable, 2

Va. App. 178, 186, 342 S.E.2d 646, 651 (1986).

                         Appealable Order

     Father contends that orders entered by the trial court on

October 10, 1997, November 24, 1997, 2 and December 18, 1997 were

void ab initio and that there was no final appealable order.           We

disagree.   Under Code § 17-116.05(3), the Court of Appeals has

jurisdiction to hear appeals from "[a]ny final judgment, order,

or decree of a circuit court involving: . . . Custody" and other

domestic relations matters.   An aggrieved party may also appeal

"[a]ny interlocutory decree or order entered in any of the cases

listed in this section . . . adjudicating the principles of a

cause."   Code § 17-116.05(4).
     2
      No order in the custody case was entered on this date.           An
opinion letter was issued in Chancery No. 149903.



                                 - 2 -
             For an interlocutory decree to adjudicate
          the principles of a cause, the decision must
          be such that "'the rules or methods by which
          the rights of the parties are to be finally
          worked out have been so far determined that
          it is only necessary to apply those rules or
          methods to the facts of the case in order to
          ascertain the relative rights of the parties,
          with regard to the subject matter of the
          suit.'"


Erikson v. Erikson, 19 Va. App. 389, 391, 451 S.E.2d 711, 712-13

(1994) (citations omitted).

     The decree entered by the trial court on December 18, 1997

set out the court's final ruling on custody.      We find that the

order was an interlocutory decree which adjudicated the
                         3
principles of a cause.       The divorce and equitable distribution

proceedings continued, but the custody issues were resolved.

Father noted an appeal, thereby bringing this matter before us

for review.   We find no merit in the errors alleged by father in

connection with the trial court's entry of the permanent custody

order.

                             Custody Evaluator
     The trial court is not required to adopt recommendations

made by an expert witness.      "It is well established that the

trier of fact ascertains [an expert] witness' credibility,
     3
      A pendente lite order is a holding action pending final
decision in the case. See Weizenbaum v. Weizenbaum, 12 Va. App.
899, 903, 407 S.E.2d 37, 39-40 (1991). Pendente lite orders are
not appealable. See id. In contrast, the trial court explicitly
noted that the custody order now appealed was its final decision
on custody. Therefore, because this order fully determined the
custody issues, it adjudicated the principles of a cause and was
an appealable order. See Code § 17-116.05(4).



                                   - 3 -
determines the weight to be given to their testimony, and has the

discretion to accept or reject any of the witness' testimony."

Street v. Street, 25 Va. App. 380, 387, 488 S.E.2d 665, 668

(1997) (en banc) (citation omitted).   "[T]he fact finder is not

required to accept the testimony of an expert witness merely

because he or she has qualified as an expert.   In determining the

weight to be given the testimony of an expert witness, the fact

finder may consider the basis for the expert's opinion."   Id. at

387, 488 S.E.2d at 668-69.
     The trial court's decision was supported by substantial

evidence presented during three days of testimony, including that

elicited during the cross-examination of the custody evaluator.

Specifically, the trial court noted that
          Dr. Schutz's judgment of a joint custody
          arrangement has been tried out, and it is
          important to me to describe to you what joint
          custody means. 20-124.1 of the Code says
          that joint custody means where both parents
          retain joint responsibility for the care and
          control of a child, and joint authority to
          make decisions concerning the child, even
          though the child's primary residence may be
          with only one parent. . . . It is
          self-evident that a key component of joint
          custody is communication and cooperation, and
          mutuality, and purpose. It is fair to say
          that in this case that joint custody has
          failed.


Because the trial court's decision is fully supported by the

evidence, we find no error in the trial court's decision not to

follow the recommendation of the custody evaluator.
                      Award of Sole Custody




                              - 4 -
     Father also contends that the trial court erred when it

awarded mother sole custody with visitation to father rather than

continuing joint custody.    The record amply demonstrates that

these parties were unable to communicate or otherwise cooperate

in raising their two young children.    Testimony from numerous

witnesses, including the custody evaluator, documented the

confusion caused by the parents' battles to control the

children's schooling, toilet training, and daily care. 4    We find

the trial court's decision to award sole custody to mother,

rather than continuing the unsuccessful attempt at joint custody,

amply supported by the evidence.
                 Best Interests of the Children

     "'In determining custody, the court shall give primary

consideration to the best interests of the child.'"     Sargent v.

Sargent, 20 Va. App. 694, 701, 460 S.E.2d 596, 599 (1995)

(quoting Code § 20-124.2).   The record demonstrates that the

trial court's decision rested on its evaluation and consideration

of the best interests of the parties' young children.      In

addition, the trial court specifically addressed the best

interests of the children in its detailed opinion letter denying

father's motion for reconsideration.    The evidence supports the

trial court's conclusions, and it is clear that the decision was
     4
      While this Court is not a fact finder, we need look no
further than the multiple motions, replies, and supplemental
replies filed by the parties in connection with this appeal to be
convinced that the trial court properly noted that "[t]hese
parents cannot agree on the time of day."



                                - 5 -
made with the best interests of the children as the foremost

concern.      Father has not demonstrated error.

     Accordingly, the decision of the circuit court is summarily

affirmed. 5

                                                       Affirmed.




     5
      Both parties have filed numerous motions with this Court.
We deny father's motion for leave to proceed with mediation,
motion for leave to file a supplemental brief, motion to stay
divorce proceedings, and motion to stay enrollment of the
parties' son. We deny mother's motion to strike, except as the
issues raised are addressed in this opinion.




                                  - 6 -